         Case 1:19-cr-00753-PGG Document 46 Filed 05/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                ORDER
LUIS ALBERTO BRECEDA,
                                                            19 Cr. 753 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

June 11, 2020 is adjourned to June 12, 2020 at 10:45 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Pursuant to Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20

Misc. 196 (April 20, 2020), it is further ORDERED that the time from May 19, 2020 through

June 12, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests

of justice. The ends of justice served by the granting of this continuance outweigh the interest of

the public and the Defendant in a speedy trial, because of the recent pandemic and the difficulties

it has presented in connection with attorney-client communication.

Dated: New York, New York
       May 8, 2020
